DETAILED ACTION
In application filed on 09/23/2019, Claims 1, 7-19 are pending. Claims 1 and 19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 7-18 directed to inventions non-elected without traverse.  Accordingly, claims 7-18 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement sheets of drawings were received on 9/23/2019. These drawings are acknowledged and accepted.


Response to Arguments
Applicant’s arguments, see Page 9, filed on 11/26/2021, with respect to the 35 U.S.C. §102 rejections on Claim 1 have been fully considered and are persuasive. 
Applicant argues: 
["The microchip of claim 1 arguably corresponds to "channel part a" of
Shinohara, and the "valve mechanism" of claim I arguably corresponds to an" actuator part b" of Shinohara.
Thus, if the "actual valve structure" of Shinohara is regarded as the "valve mechanism" of claim 1, as alleged by the Examiner, Shinohara necessarily fails to disclose the claimed "microchip".
Applicant therefore respectfully submits that claim I is not anticipated by Shinohara, and respectfully requests withdrawal of the rejection drawn thereto]

Examiner submits that Applicant’s arguments with respect to Claims 1 has been considered and are persuasive.

Reasons for Allowance
Claims 1 and 19 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 19 as a whole disclose the combination of steps of independent Claims Claims 1 and 19 limitations. 
The closest prior art, Shinohara (JP2002228033A) teaches a microchip controlling system [Para 0011, 0016, 0018, Fig. 1-3, ‘embodiment of separation type microvalve’], comprising: 
a microchip [Fig. 1-2, ‘embodiment of a separation type microvalve’; Para 0018] configured by adhesion of an elastic sheet [Para 0026, ‘Plastic thin film 4, ref. 4.; Fig. 2a-d;  ‘plastic used here, silicon resin, polyimide resin, parylene, Teflon-based resin, Please see MPEP 2113 for further details; and
a microchip controlling apparatus [Para 0011, 0016, 0018, Fig. 1, ‘embodiment of separation type microvalve’]; The limitation “controlling” is interpreted as a method of intended use given patentable weight to the extent of effecting the microvalves and micropumps to be conducted as fluid control technologies for analysis [Para 0002]. Please see MPEP 2114(II) for further details; comprising a valve mechanism [Para 0022, ‘actual valve structure’; Fig. 2c, ‘actual valve structure’] configured to be inflated or deflated so as to control the flow path to be opened or closed. The limitation “is inflated or deflated so as to control a flow path provided in a microchip to be opened or closed” is interpreted as a method of intended use given patentable weight to the extent of effecting channel (11) to be used to flow the liquid sample toward the sample Please see MPEP 2114(II) for further details.

However, Shinohara (JP2002228033A) does not teach or fairly suggests the combination and steps of the limitation:
the valve mechanism is configured with at least two plates and an elastic sheet sandwiched by the plates, the at least two plates including a first plate and a second plate,
the first plate has a cut out section at a position to be directed to the flow path, the second plate has a groove section at a position corresponding to the cut out section, the flow path is brought into an opened state when the elastic sheet of the microchip enters the cut out section, 
the flow path is configured to be brought into a closed state when the elastic sheet of the valve mechanism is shoved into the cut out section due to expansion of the groove section by injection of a pressurizing medium and is configured to push out the elastic sheet of the microchip from the cut out section.


a microchip [Fig. 1-2, ‘embodiment of a separation type microvalve’; Para 0018] configured by adhesion of an elastic sheet [Para 0026, ‘Plastic thin film 4, ref. 4.; Fig. 2a-d;  ‘plastic used here, silicon resin, polyimide resin, parylene, Teflon-based resin, Cytop (trade name of Asahi Kasei); ‘Silicon resin, parylene, polyimide… are inherently elastic’] and a plate/sheet member [Para 0019, substrate 3; Fig. 2a-d], and on which a flow path [Fig. 2a-d, ref. 11 ‘Channel 11], is provided as an inadhesive section [ Fig. 2a-d, ‘as structurally arranged’] between the elastic sheet [Para 0026, ‘Plastic thin film 4, ref. 4.; Fig. 2a-d;  ‘plastic used here, silicon resin, polyimide resin, parylene, Teflon-based resin, Cytop (trade name of Asahi Kasei); ‘Silicon resin, parylene, polyimide… are inherently elastic’] and the plate/sheet member [Para 0019, substrate 3; Fig. 2a-d]; the claimed “configured by adhesion” is directed to a product by process limitation. It is not clear how it limits the structure of the microchip configured with an elastic sheet and a plate/sheet member. It appears that the structure of the microchip configured with an elastic sheet and a plate/sheet member is similar to that the structure of the embodiment of separation type microvalve taught by Shinohara and thus given the appropriate patentable weight. Please see MPEP 2113 for further details; and
a microchip controlling apparatus [Para 0011, 0016, 0018, Fig. 1, ‘embodiment of separation type microvalve’]; The limitation “controlling” is interpreted as a method of intended use given patentable weight to the extent of effecting the microvalves and micropumps to be conducted as fluid control technologies for analysis [Para 0002]. 

However, Shinohara (JP2002228033A) does not teach or fairly suggests the combination and steps of the limitation:
the valve mechanism is configured with at least two plates and an elastic sheet sandwiched by the plates, the at least two plates including a first plate and a second plate,
the first plate has a cut out section at a position to be directed to the flow path, the second plate has a groove section at a position corresponding to the cut out section, the flow path is brought into an opened state when the elastic sheet of the microchip enters the cut out section, 

the inadhesive section of the valve mechanism is communicated with a side path section for injection of the pressurizing medium, and a partial section of the side path section is formed due to injection of the pressurizing medium in a manner where an elastic sheet of the microchip is shoved into a groove section provided on the microchip. 

Therefore Claims 1 and 19 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 19. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797